In an action for divorce, defendant husband appeals from an order of the Supreme Court, Westchester County, dated September 22, 1971, which (1) awarded plaintiff temporary alimony of $150 per week and a counsel fee of $750 and (2) directed defendant to pay all taxes, mortgage payments .and insurance on the parties’ marital residence. Order modified (1) by reducing the temporary alimony to $100 per week and (2) striking therefrom the provision directing defendant to pay all taxes, mortgage payments and insurance on the parties’ marital residence. As so modified, order affirmed, without costs. Under the circumstances of this ease, the amount of temporary alimony was excessive and should be reduced to the amount indicated. As we have said on numerous occasions, the best remedy for any dispute as to the proper amount of temporary alimony is a speedy trial (see Orenstein v. Orenstein, 24 A D 2d 753). As for the direction that defendant pay the carrying charges on the marital residence, we think it was an abuse of discretion in this ease because the record shows that the residence was no longer occupied by the wife (Domestic Relations Law, § 236). Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.